 



Exhibit 10.16
QUANEX BUILDING PRODUCTS CORPORATION
EMPLOYEE [STOCK-][CASH-]SETTLED
PERFORMANCE UNIT AWARD AGREEMENT
<<Name>>
Grantee

     
Date of Award:
  <<                    >>
 
   
Number of Performance Units Awarded:
  <<                    >>
 
   
[Target Value of Each Performance Unit:]
  <<                    >>

AWARD OF PERFORMANCE UNITS

1.  
GRANT OF PERFORMANCE UNITS. The Compensation Committee (the “Committee”) of the
Board of Directors of Quanex Building Products Corporation, a Delaware
corporation (the “Company”), pursuant to the Quanex Building Products
Corporation 2008 Omnibus Incentive Plan (the “Plan”), hereby awards to you, the
above-named Grantee, effective as of the Date of Award set forth above, that
number of Performance Units set forth above (each, a “Performance Unit”, and
collectively, the “Performance Units”), on the terms and conditions set forth in
this Performance Unit Award Agreement (this “Agreement”).

[The][Each] Performance [Units provide][Unit provides] you an opportunity to
[receive shares of the Company’s common stock, $0.01 par value per share (the
“Common Stock”)][earn a cash payment] based upon attainment of the Performance
Goals during the Performance Period. For purposes of this Agreement, the term
“Performance Period” means the  _____  -year period beginning
                    , 20  _____, and ending                     , 20  _____, and
the term “Performance Goals” means                     .

2.  
FINAL PERFORMANCE FACTOR. The aggregate [number of shares of the Common Stock to
be issued to you][amount payable] under this Agreement [(the “Shares”)] is equal
to the number of Performance Units multiplied by the Target Value of each
Performance Unit multiplied by the Final Performance Factor (which is determined
as provided below)[divided by the Fair Market Value of a Share of Common Stock
on the first business day immediately preceding the Payment Date]:

2.1 The Final Performance Factor shall be equal to one (1) if (a) the Company
achieves the Target Milestone during the Performance Period and does not achieve
the Maximum Milestone during the Performance Period and (b) you remain in the
active employ of one or more members of the Company Group through the last day
of the Performance Period. For purposes of this Agreement, the “Target
Milestone” means                      and the “Maximum Milestone” means
                    .
2.2 The Final Performance Factor shall be equal to two (2) if (a) the Company
achieves the Maximum Milestone during the Performance Period, and (b) you remain
in the active employ of one or more members of the Company Group through the
last day of the Performance Period.
2.3 The Final Performance Factor shall be equal to three-fourths (3/4) if
(a) the Company achieves the Threshold Milestone during the Performance Period
and does not achieve the Target Milestone during the Performance Period and
(b) you remain in the active employ of one or more members of the Company Group
through the last day of the Performance Period. For purposes of this Agreement,
the “Threshold Milestone” means                     .
Employee
[Stock Settled] — [Cash Settled]

 

 



--------------------------------------------------------------------------------



 



2.4 If the performance standard achieved with respect to a particular
Performance Goal is between the Threshold Milestone and the Target Milestone or
between the Target Milestone and the Maximum Milestone, the applicable Final
Performance Factor shall be determined by interpolation.
For example, assume that the Committee grants an employee a performance based
compensation award under the Plan that is contingent upon achieving Performance
Goal A and Performance Goal B, weighting the importance of the goals equally as
50% and 50%, respectively. The Committee establishes Threshold, Target and
Maximum Milestones for each Goal. The Final Performance Factor assigned for
achieving the threshold, target and maximum performance standards are 3/4, 1 and
2, respectively. Finally, assume that the employee is awarded 2,000 Performance
Units with a Target Value of $100, is continuously employed by the Company
throughout the Performance Period and achieves the Maximum Milestone for
Performance Goal A, and precisely halfway between the Target and Maximum
Milestones for Performance Goal B. The total amount payable to the employee
under the award is $250,000, which is determined as follows: The amount payable
to the employee with respect to Performance Goal A is $100,000 (50% (Performance
Goal Percentage) x 2,000 (Performance Units) x $100 (Performance Unit Value) x 1
(Final Performance Factor) = $160,000), and the amount payable to the employee
with respect to Performance Goal B is $180,000 (50% (Performance Goal
Percentage) x 2000 (Performance Units) x $100 (Target Value) x 1.5 (Final
Performance Factor)= $150,000).
2.5 If the Threshold Milestone is not achieved during the Performance Period,
then the award pursuant to this Agreement shall lapse and be forfeited as of the
last day of the Performance Period.
2.6 The Committee’s determinations with respect to the Performance Period for
purposes of this Agreement shall be binding upon all persons. The Committee may
not increase the amount payable under this Agreement.

3.  
PAYMENT. [The Company, on behalf of the Employer, shall cause the shares to be
issued] [Any amount payable to you pursuant to this Agreement will be paid] to
you [by the Employer] on                     , 20  _____  [(the “Payment Date”)]
unless otherwise provided under this Agreement. [The Shares that may be issued
to you under this Agreement][Such payment] will be [issued][made] to you in
exchange for the Performance Units and thereafter you shall have no further
rights with respect to such Performance Units or the Agreement.

[Upon the issuance of Shares pursuant to this Agreement, such Shares shall be
transferable by you (except to the extent that any proposed transfer would, in
the opinion of counsel satisfactory to the Company, constitute a violation of
applicable federal or state securities law).]

4.  
SEPARATION FROM SERVICE. The following provisions will apply in the event you
separate from service with the Company and all Affiliates (collectively, the
“Company Group”), before the last day of the Performance Period.

4.1 Separation from Service Generally. Except as specified in Sections 4.2
through 4.4 below, if you separate from service with the Company Group on or
before the last day of the Performance Period, all of your rights in the
Agreement, including all rights to the Performance Units granted to you, will
lapse and be completely forfeited on the date of your Separation from Service.
4.2 Permanent Disability. Notwithstanding any other provision of the Agreement
to the contrary, if you separate from service with the Company Group because you
incur a Permanent Disability before the last day of the Performance Period then
the [Company][Employer] will [issue][pay] to you [shares of Common Stock] in
[cash] an amount equal to the product of (1) and (2) where (1) is the [number of
shares][amount] you would have received under the Agreement if you had not
separated from service with the Company Group before the end of the Performance
Period and (2) is a fraction, the numerator of which is the number of days from
the beginning of the Performance Period through the date you separate from
service with the Company Group and the denominator of which is the number of
days in the Performance Period.
Employee
[Stock Settled] — [Cash Settled]

 

2



--------------------------------------------------------------------------------



 



Any amount payable pursuant to this Section 4.2 will be paid [by the Employer]
to you on the Payment Date. Such payment will be made to you in exchange for the
Performance Units and thereafter you shall have no further rights with respect
to such Performance Units or the Agreement and the Company Group will have no
further obligations to you pursuant to the Performance Units or the Agreement.
For purposes of this Section 4.2, you will have a “Permanent Disability” if you
are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.
4.3 Death. Notwithstanding any other provision of the Agreement to the contrary,
if you die before the last day of the Performance Period and while in the active
employ of one or more members of the Company Group, then the [Company][Employer]
will [issue][pay] to your estate [shares of Common Stock] in [cash] an amount
equal to the product of (1) and (2) where (1) is the [number of shares][amount]
you would have received under the Agreement if you had not died before the end
of the Performance Period and (2) is a fraction, the numerator of which is the
number of days from the beginning of the Performance Period through the date
your death and the denominator of which is the number of days in the Performance
Period. Any amount payable pursuant to this Section 4.3 will be paid [by the
Employer] to your estate on the Payment Date. Such payment will be made in
exchange for the Performance Units and thereafter your estate and heirs,
executors, and administrators shall have no further rights with respect to such
Performance Units or the Agreement and the Company Group will have no further
obligations pursuant to the Performance Units or the Agreement.
4.4 Retirement. Notwithstanding any other provision of the Agreement to the
contrary, if you separate from service with the Company Group due to your
Retirement before the last day of the Performance Period then the
[Company][Employer] will [issue][pay] to you [shares of Common Stock] in [cash]
an amount equal to the product of (1) and (2) where (1) is the amount you would
have received under the Agreement if you had not separated from service with the
Company Group before the end of the Performance Period and (2) is a fraction,
the numerator of which is the number of days from the beginning of the
Performance Period through the date you separated from service with the Company
Group and the denominator of which is the number of days in the Performance
Period. Any amount payable pursuant to this Section 4.4 will be paid [by the
Employer] to you on the Payment Date. Such payment will be made to you in
exchange for the Performance Units and thereafter you shall have no further
rights with respect to such Performance Units or the Agreement and the Company
Group will have no further obligations to you pursuant to the Performance Units
or the Agreement. For purposes of this Section 4.4 “Retirement” means the
voluntary termination of your employment relationship with the Company Group on
or after the date on which (a) you are age 65 or (b) you are age 55 and have
five years of service with the Company Group.

5.  
TAX WITHHOLDING. To the extent that [the issuance of Shares][any payment]
pursuant to the Agreement results in income, wages or other compensation to you
for any income, employment or other tax purposes with respect to which the
Company or the [legal entity that is a member of the Company Group and that is
classified as your employer (the “Employer”)][Employer] has a withholding
obligation, you shall deliver to the Company [or the Employer] at the time of
such receipt or [issuance][payment], as the case may be, such amount of money as
the Company or the Employer may require to meet its obligation under applicable
tax laws or regulations, and, if you fail to do so, the Company [or the
Employer] is authorized to withhold from [any payment under] the
[Shares][Agreement] or from any cash or stock remuneration or other payment then
or thereafter payable to you [by the Company or the Employer] any tax required
to be withheld by reason of such taxable income, wages or compensation
[including (without limitation) shares of Common Stock sufficient to satisfy the
withholding obligation based on the last per share sales price of the Common
Stock for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the New York Stock Exchange Composite
Transactions.]

Employee
[Stock Settled] — [Cash Settled]

 

3



--------------------------------------------------------------------------------



 



6.  
NONTRANSFERABILITY. The Performance Units and your rights under this Agreement
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement shall be void and the Company Group shall not be
bound thereby.

7.  
CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the Performance Units
shall not affect in any way the right or power of the Company [or any company
the stock of which is awarded pursuant to the Agreement] to make or authorize
any adjustment, recapitalization, reorganization or other change in its capital
structure or its business, engage in any merger or consolidation, issue any debt
or equity securities, dissolve or liquidate, or sell, lease, exchange or
otherwise dispose of all or any part of its assets or business, or engage in any
other corporate act or proceeding.

8.  
PERFORMANCE UNITS DO NOT AWARD ANY RIGHTS OF A SHAREHOLDER. You shall not have
the voting rights or any of the other rights, powers or privileges of a holder
of the stock of the Company with respect to the Performance Units that are
awarded hereby.

9.  
EMPLOYMENT RELATIONSHIP. For purposes of the Agreement, you shall be considered
to be in the employment of the Company Group as long as you have an employment
relationship with the Company Group. The Committee shall determine any questions
as to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan, and the
Committee’s determination shall be final and binding on all persons.

10.  
NOT AN EMPLOYMENT AGREEMENT. The Agreement is not an employment agreement, and
no provision of the Agreement shall be construed or interpreted to create an
employment relationship between you and the Company or any Affiliate or
guarantee the right to remain employed by the Company or any Affiliate for any
specified term.

11.  
[SECURITIES ACT LEGEND. If you are or become an officer or affiliate of the
Company under the Securities Act of 1933, you consent to the placing on any
certificate for the Shares of an appropriate legend restricting resale or other
transfer of the Shares except in accordance with such Act and all applicable
rules thereunder.]

12.  
LIMIT OF LIABILITY. Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

13.  
[REGISTRATION. The Shares that may be issued under the Plan are registered with
the Securities and Exchange Commission under a Registration Statement on Form
S-8.]

14.  
[SALE OF SECURITIES. The Shares that may be issued under this Agreement may not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable federal or state securities laws. You also agree that (a) the
Company may refuse to cause the transfer of the Shares to be registered on the
stock register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.]

15.  
EMPLOYER LIABLE FOR PAYMENT. Except as specified in Section 4.2, the Employer is
liable for the payment of any amounts that become due under the Agreement.

Employee
[Stock Settled] — [Cash Settled]

 

4



--------------------------------------------------------------------------------



 



16.  
MISCELLANEOUS. The Agreement is awarded pursuant to and is subject to all of the
provisions of the Plan, including amendments to the Plan, if any. In the event
of a conflict between this Agreement and the Plan provisions, the Plan
provisions will control. The term “you” and “your” refer to the Grantee named in
the Agreement. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan or the Agreement.

In accepting the award of Performance Units set forth in this Agreement you
accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

         
 
  QUANEX BUILDING PRODUCTS CORPORATION      
 
                 
 
  Raymond Jean — Chief Executive Officer    

Employee
[Stock Settled] — [Cash Settled]

 

5